COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00249-CR
                                NO. 02-17-00250-CR
                                NO. 02-17-00251-CR


CARLUS LEE WILLIAMS                                               APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE


                                      ----------

            FROM THE 235TH DISTRICT COURT OF COOKE COUNTY
              TRIAL COURT NOS. CR98-110, CR98-111, CR98-112

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Pro se Appellant Carlus Lee Williams attempts to appeal the trial court’s

May 2017 denials of his March 2017 motions for new trial attacking three July

1999 judgments and, based on the wording of his notices of appeal, possibly the

three July 1999 judgments themselves. Because we have no jurisdiction over


      1
          See Tex. R. App. P. 47.4.
Appellant’s appeals of the 1999 judgments or his appeals of the 2017 denials of

his motions for new trial, we dismiss these appeals.

                         I.     Procedural Background

      In July 1999, Appellant was convicted in three separate cases of the third-

degree felony of unlawful possession of a firearm by a felon.2 See Act of June

19, 1993, 73rd Leg., R.S., ch. 900, § 1.01, sec. 46.04, 1993 Tex. Gen. Laws

3586, 3688 (amended 2001, 2003, and 2009) (current version at Tex. Penal

Code Ann. § 46.04 (West 2011)). In March 2017, Appellant filed in each case a

pro se motion for new trial based on “material evidence,” contending:

 1.   The robbery conviction used to enhance his three “weapons violations”
      from misdemeanors to felonies was not final when he committed those
      offenses and therefore could not have been used to enhance them; and

 2.   His trial counsel was ineffective by not informing him of that fact.

The trial court denied the motion for new trial in each case in May 2017, and

Appellant filed a notice of appeal in each case.

                                II.    Discussion

      On August 11, 2017, we notified Appellant of our concern that we lack

jurisdiction over his appeals because the notices of appeal are untimely to the

extent that they attack the 1999 judgments and because the May 2017 orders



      2
       This court affirmed a subsequent conviction for another offense of
unlawful possession of a firearm in 2004, as well as a conviction for aggravated
assault, both with a deadly weapon finding. See Williams v. State, Nos. 02-03-
099-CR, 02-03-100-CR, 2004 WL 362285, at *1–2 (Tex. App.—Fort Worth Feb.
26, 2004, no pet.) (mem. op., not designated for publication).


                                         2
denying his motions for new trial are not appealable orders. We stated that his

appeals would be subject to dismissal absent a response showing grounds for

continuing them. Appellant filed a brief, apparently in response to our letter, but

the brief does not show grounds for continuing the appeals.

A.    We Have No Jurisdiction over the Appeals of Appellant’s Three
      Convictions and Sentences from 1999.

      A timely notice of appeal is necessary to invoke the appellate jurisdiction of

this court. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). To the

extent that Appellant attacks the trial court’s three 1999 judgments, his notices of

appeal are untimely. See Tex. R. App. P. 26.2(a) (requiring the notice of appeal

to be filed within thirty days of sentencing or the suspension of sentence absent a

timely motion for new trial and within ninety days of sentencing or suspension of

sentence if a timely motion for new trial was filed); Scott v. State, No. 07-03-

00492-CR, 2004 WL 177627, at *1 (Tex. App.—Amarillo Jan. 27, 2004, no pet.)

(mem. op., not designated for publication). Accordingly, we have no jurisdiction

over Appellant’s appeals to the extent that he challenges the three

1999 judgments. See Olivo, 918 S.W.2d at 522; Scott, 2004 WL 177627, at *1.

B.    We Have No Jurisdiction over Appeals of the 2017 Orders Denying
      Appellant’s Motions for New Trial Filed in 2017.

      We generally have jurisdiction to consider an appeal by a criminal

defendant only from a judgment of conviction. Billiot v. State, No. 02-11-00298-

CR, 2011 WL 4469232, at *1 (Tex. App.—Fort Worth Aug. 30, 2011, pet. ref’d)

(mem. op., not designated for publication); McKown v. State, 915 S.W.2d 160,


                                         3
161 (Tex. App.—Fort Worth 1996, no pet.). No Texas statute authorizes a direct

appeal from the denial of a motion for new trial independently of the appeal of an

underlying conviction. Billiot, 2011 WL 4469232, at *1 (citing Tex. Code Crim.

Proc. Ann. art. 44.02 (West 2006)).        The appeals from the orders denying

Appellant’s untimely motions for new trial are not associated with timely appeals

from his underlying convictions. See Tex. R. App. P. 21.4, 26.2(a). We therefore

have no jurisdiction over the appeals from the trial court’s orders denying

Appellant’s three untimely motions for new trial.3 See Billiot, 2011 WL 4469232,

at *1.

                                     III. Conclusion

         Because we have no jurisdiction, we dismiss these three appeals.


         3
        The trial court likewise lacked jurisdiction to entertain the motions for new
trial. Article 40.001 of the code of criminal procedure provides that motions for
new trial shall be granted when material evidence favorable to the accused
surfaces after trial. Tex. Code Crim. Proc. Ann. art. 40.001 (West 2006).
However, rule 21.4 of the Texas Rules of Appellate Procedure requires that a
motion for new trial be filed no later than thirty days after the date the trial court
imposes or suspends sentence in open court. Tex. R. App. P. 21.4. Thus, even
motions based on newly discovered material evidence must be filed within thirty
days of the trial court’s imposition or suspension of sentence in open court. See
Manzella v. State, No. 01-13-00169-CR, 2014 WL 3778686, at *4 (Tex. App.—
Houston [1st Dist.] July 31, 2014, no pet.) (mem. op., not designated for
publication); Kim v. State, No. 14-02-00738-CR, 2003 WL 253360, at *1 (Tex.
App.—Houston [14th Dist.] Feb. 6, 2003, no pet.) (mem. op., not designated for
publication); In re R.V., 8 S.W.3d 692, 693 (Tex. App.—Fort Worth 1999, pet.
denied) (op. on reh’g). A trial court lacks jurisdiction to rule on an out-of-time
motion for new trial. State ex rel. Holmes v. Third Court of Appeals of Tex.,
860 S.W.2d 873, 876 n.2 (Tex. Crim. App. 1993); Beathard v. State, 767 S.W.2d
423, 433 (Tex. Crim. App. 1989). The trial court therefore had no jurisdiction to
rule on Appellant’s late-filed motions for new trial.


                                          4
                                         PER CURIAM

PANEL: PITTMAN, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 26, 2017




                                5